DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species D, figs. 7-9, in the reply filed on 3/3/2021 is acknowledged. Applicant stated that claims 1,3-7 read on the elected species, to which the examiner agrees. Claims 2,8-14 have withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species D, there being no allowable generic or linking claim.
Claim Objections
Claim 4 is objected to because of the following informalities:  the limitation of “a at least one” appears to be awkwardly worded and perhaps should be changed to ---at least one---.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,3-6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Langan (GB 2495495 A).
 	For claim 1, Langan discloses an animal movement restraining device (1), comprising: a first bracket (2,7,8) for engaging a horizontal fencing member (9), wherein the first bracket assembly further comprises a first fence member engaging portion (any one of 7 or 8) and a first stabilizing portion (2) extending from the fence member engaging portion; and an animal positioning member (3) extending from the first bracket and oriented perpendicularly with the stabilizing portion. 
	For claim 3, Langan discloses wherein the first stabilizing portion is an elongated member (see figures, self-explanatory).  
	For claim 4, Langan discloses at least one plate (the plates or members making up ref. 2) extending from the bracket assembly and positioned adjacent the animal positioning member.  
	For claim 5, Langan discloses wherein the at least one plate is a pair of plates (fig. 3, the front plate of ref. 2 is to the left and the back plate of ref. 2 is to the right where the positioning member 3 slides back and forth), each respective plate positioned on an opposing side of the animal positioning member positioned therebetween.  
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Farlow (US 4191131 A) in view of Langan (as above).
 	For claim 1, Farlow teaches an animal movement restraining device, comprising: a first bracket (any one of 27,34,35 or all) for engaging a fencing member, wherein the first bracket assembly further comprises a first fence member engaging portion (34) and a first stabilizing portion (27 or 35 or both) extending from the fence member engaging portion; and an animal positioning member (20) extending from the first bracket and oriented perpendicularly with the stabilizing portion. 

	As stated in the above, Langan teaches an animal movement restraining device (1), comprising: a first bracket (2,7,8) for engaging a horizontal fencing member (9), wherein the first bracket assembly further comprises a first fence member engaging portion (any one of 7 or 8) and a first stabilizing portion (2) extending from the fence member engaging portion; and an animal positioning member (3) extending from the first bracket and oriented perpendicularly with the stabilizing portion. It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to design the bracket assembly of Farlow with the bracket assembly as taught by Langan, so as to allow the user to mount the device on a horizontal member of a fence. 
	For claim 3, Farlow as taught by Langan further teaches wherein the first stabilizing portion is an elongated member (as taught in Langan since he is relied on for the bracket assembly for mounting to a horizontal bar on a fence, see above teaching of Langan).  
	For claim 4, Farlow as taught by Langan further teaches at least one plate extending from the bracket assembly and positioned adjacent the animal positioning member (as taught in Langan since he is relied on for the bracket assembly for mounting to a horizontal bar on a fence, see above teaching of Langan).  
  	For claim 5, Farlow as taught by Langan further teaches wherein the at least one plate is a pair of plates, each respective plate positioned on an opposing side of the animal positioning member positioned therebetween (as taught in Langan since he is 
	For claim 6, Farlow as taught by Langan further teaches wherein the first fence member engaging portion is π -shaped, having a first elongated plate from which two spaced, parallel plates extend (as taught in Langan since he is relied on for the bracket assembly for mounting to a horizontal bar on a fence, see above teaching of Langan).  
	For claim 7, Farlow as taught by Langan further teaches Wherein the animal positioning member is pivotably connected to the first bracket (as taught in Farlow, see fig. 2 for example).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Son T Nguyen/Primary Examiner, Art Unit 3643